           Case 1:20-mj-00052-DAD-SAB Document 65 Filed 07/14/20 Page 1 of 1

 1

 2

 3
                                  IN THE UNITED STATES DISTRICT COURT
 4
                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                          CASE NO. 1:20-mj-00052-DAD-SAB

 7                                 Plaintiff,           ORDER RE GOVERNMENT’S MOTION TO
                                                        WITHDRAW MAY 11 APPLICATION FOR
 8                          v.                          PROTECTIVE ORDER

 9   REYNALDO VILLANUEVA,                               (ECF Nos. 33, 66)
10                               Defendant.

11

12          On May 11, 2020, the Government filed a motion for a protective order under seal. (ECF No.

13 33.) The parties agreed to continue the motion with Defendant’s opposition to be filed by June 29,

14 2020. (ECF No. 32.) When Defendant failed to file an opposition, an order issued requiring Defendant

15 to show cause why the motion should not be deemed unopposed. (ECF No. 60.) On July 6, 2020,

16 Defendant filed a notice of non-opposition to the motion indicting that the need for the protective order

17 was moot. (ECF No. 61.) An order issued on July 14, 2020 requiring the United States to respond to

18 the assertion that the protective order was no longer necessary. (ECF No. 63.) On July 14, 2020, the

19 government filed a motion to withdraw its application for a protective order filed on May 11, 2020, as

20 the protective order was no longer necessary. (ECF No. 64.)

21          Accordingly, IT IS HEREBY ORDERED that the Government’s motion for a protective order

22 (ECF No. 33) is withdrawn and the motion shall be disregarded.

23
     IT IS SO ORDERED.
24

25 Dated:      July 14, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                        1
30
